State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: April 14, 2016                      106658
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

JENNIFER WILLIAMS,
                    Appellant.
________________________________


Calendar Date:   February 23, 2016

Before:   McCarthy, J.P., Garry, Rose and Devine, JJ.

                               __________


     Martin J. McGuinness, Saratoga Springs, for appellant.

      Andrew J. Wylie, Special Prosecutor, Plattsburgh, for
respondent.

                               __________


      Appeal from a judgment of the County Court of Franklin
County (Main Jr., J.), rendered March 3, 2014, convicting
defendant upon her plea of guilty of the crime of attempted
promoting prison contraband in the first degree.

      In satisfaction of a multicount indictment, defendant
pleaded guilty to the reduced charge of attempted promoting
prison contraband in the first degree, waived her right to appeal
and was sentenced, as a second felony offender, in accordance
with the plea agreement to the minimum prison term of 1½ to 3
years. Defendant now appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record, we agree. Therefore, the judgment is
                              -2-                  106658

affirmed and counsel's request for leave to withdraw is granted
(see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d
650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).

     McCarthy, J.P., Garry, Rose and Devine, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court